 

 

a State of Calitornia
; 350 McAlister Street
| , _  San'Francisco, CA 94102

CLERK OF THE SUPREME COURT

Case 1:20-cr-00015-PKC Document 23-2 Filed 01/24/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Phone: (415) 865-7000 . ‘ : - om
Today's Date: \ / lS ; 59 )
—

RECEIVED iFten “Np ic ali lo Py! Ms (vo Pervrees Petition for review $710 [|
Case No: § | re b. «4 4 rT Original proceeding $710 r . _

Case Name: Responsive brief \ $390 i [
Certificate $1 tt
QO Cash “Week No: 5X Lo a) Copy of opinion $26 L| | :

Mi Copy of CD .

() Money order — No: (oral wii) $40 [|

peor OF GOOD STANDING CLERK OF THE COURT piste mash arave sau 5

{

By: \h ow ee Miscellaneous: -

Deputy Clerk L
Updated 03202017 ———— :

7 = Tota Is |

 

 

 

 

 

 

 
 

 

Case 1:20-cr-00015-PKC Document 23-2 Filed 01/24/20 Page 2 of 2

 

 

Supreme Court of California

JORGE E. NAVARRETE
Glerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

KERI CURTIS AXEL

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that KERI CURTIS AXEL, #186847, was on the 20th day of
DECEMBER, 1996, duly admitted to practice as an attorney and counselor at law in all
the courts of this state, and is now listed on the Roll of Attorneys as a member of the bar

of this state in good standing.

Witness my hand and the seal of the court
on the 23rd day of JANUARY 2020.

 

JORGE E. NAVARRETE
Clerk/Executive Officer of the Supreme Court

|harwan te Chywirg

By: ;
Margarita Arroyo, Assistant Deputy Clerk

 

 
